United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-40696
                          Conference Calendar


PAUL CHRISTOPHER DAVIS,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-214
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Paul Christopher Davis, prisoner number 15273-057, was

convicted of one charge of possession of approximately 815 grams

of crack cocaine with intent to distribute and was sentenced to

330 months in prison.     Davis filed a purported 28 U.S.C. § 2241

petition to challenge this sentence.    The district court

determined that Davis’s purported 28 U.S.C. § 2241 petition was

best classed as a 28 U.S.C. § 2255 motion and dismissed it.

Davis now appeals that dismissal.    Given the benefit of liberal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40696
                                -2-

construction, his argument to this court may fairly be construed

as alleging that he is entitled to bring a 28 U.S.C. § 2241

petition under the savings clause of 28 U.S.C. § 2255 because he

is actually innocent of his sentence.

     In reviewing the denial of habeas relief, the district

court’s findings of fact are reviewed for clear error and issues

of law are reviewed de novo.   Jeffers v. Chandler, 253 F.3d 827,

830 (5th Cir. 2001).   Davis has not shown that the district court

erred in construing his pleading as an unauthorized 28 U.S.C.

§ 2255 motion that should be dismissed.   Accordingly, the

judgment of the district court is AFFIRMED.